Name: Council Regulation (EEC) Nr. 3394/89 of 23 October 1989 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 11 . 89 Official Journal of the European Communities No L 332 / 65 COUNCIL REGULATION (EEC) Nr. 3394 /89 of 23 October 1989 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the chemical and allied sectors ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user-industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production, and in other cases to suspend them completely ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in Annexes I and II shall be suspended at the level indicated in respect of each of them. These suspensions shall apply:  from 1 January to 3 1 March 1 990 for the product listed in Annex I ,  from 1 January to 30 June 1 990 for the products listed in Annex II . Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 23 . October 1989 . For the Council The President H. NALLET ANNEX I CN code Description Rate of autonomous duty (% ) ex 3903 90 00 Copolymer, entirely ofmaleic anhydride with styrene , or entirely ofmaleic anhydride with styrene and an acrylic monomer , whether or not containing a styrene-butadiene block copolymer, in one of the forms mentioned in note 6 (b) to Chapter 39 0 16 . 11 . 89No L 332 / 66 Official Journal of the European Communities ANNEX II CN code Description Rate of autonomous duty (% ) ex 2707 99 99 Mineral oil containing more than 60 % of aromatic constituents by weight and less than 0,7 % of sulphur byweight , ofwhich notmore than 15 % by volume distils at 250 °C, for use in themanufacture of needle cokes (a) 0 ex 2810 00 00 Diboron trioxide 0 ex 2902 90 90 4-Benzylbiphenyl 0 ex 2917 20 00 8 ,9 ,1 0-Trinorborn-5-ene-2 ,3-dicarboxylic anhydride 0 ex 2918 19 90 Pravastatin sodium (INNM) 3,5 ex 2918 19 90 Ammonium (3R , 5R)-7-[(lS, 2S, 6R , 8S , 8aR)-8-(2,2-dimethylbutyryloxy)-l,2,6,7,8,8a ­ hexahydro-2 , 6-dimethyl-l-naphtyl]-3,5-dihydroxyheptanoate 3,5 ex 2924 29 90 5-[(R)-l-Hydroxy-2-[(R)-l-methyl-3-phenylpropylamino]ethyl}salicylamide-2,3-di-0-benzoyl-( + )- tartaric acid ( 1 / 1 ) 4 ex 2925 19 90 N-Phenylmaleimide 0 ex 2926 90 90 Etocrilene (INN) 0 ex 2926 90 90 Octocrilene ( INN) 0 ex 2926 90 90 Cyancacetamide 0 ex 2926 90 90 Isophthalonitrile 6 ex 2930 90 80 Thiophanate-methyl (ISO) 0 ex 2932 29 90 2'-Anilino-6'-[ethyl(isopentyl)amino]-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 2'-Chloro-6'-(diethylamino)-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2933 29 90 Enoximone ( INN) 4 ex 2933 39 90 Obidoxime chloride (INN) 0 ex 2933 39 90 Pyridine-2,3-dicarboxylic acid 0 ex 2934 90 60 Tiquizium bromide (INN) 0 ex 2934 90 60 Etizolam (INN) 4 ex 2935 00 00 Sulphadimethoxine ( INN) and its sodium salt 3,3 ex 2937 22 00 Diflorasone di(acetate) (INNM) 0 ex 2941 10 00 Piperacillin (INN) 0 ex 2941 10 00 ex 3004 10 10 Piperacillin sodium (INNM) 0 ex 2941 90 00 Kitasamycin (INN) and its tartrate 0 ex 2941 90 00 Cefazolin (INN) and its salts 0 ex 2941 90 00 Josamycin (INN) 2,7 ex 2941 90 00 Josamycin propionate (INNM) 2,7 ex 2941 90 00 Midecamycin (INN) and its acetates 2,7 ex 2941 90 00 Rokitamycin (INN) 2,7 ex 3002 10 10 Tetanus immunoglobulin 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 16 . 11 . 89 Official Journal of the European Communities No L 332 /67 CN code Description Rate of autonomous duty (% ) ex 3002 10 91 Anti-haemophilic globulin arid' anti-Rh0(D)-globulin derived from human blood 0 ex 3002 10 91 Gamma globulin , in solution , derived from human blood 0 ex 3002 10 91 Lyophilized gamma globulin derived from human blood 0 ex 3003 40 00 Granules containing by weight 40% or more but not exceeding 50% of theophylline 0 ex 3004 90 99 Dried purified protein fraction, consisting principally of des-l-alanine ( 125-serine)interleukin-2 (human), obtained from genetically-manipulated Escherichia coli . 0 ex 3507 90 00 Bromelains (INN) 0 ex 3815 90 00 Catalyst in the form ofrodlets of a diameter of 4 mm or more but not exceeding 6 mm, consisting of a mixture of oxides containing by weight more, than 96 % of oxides ofmolybdenum, vanadium, nickel and antimony, for use in the manufacture of acrylic acid (a) 0 ex 3815 90 00 Catalyst in the form of rodlets of a diameter of 4 mm or more but not exceeding 6 mm, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, bismuth , nickel , iron and silicon , for use in the manufacture of acrylaldehyde (a) 0 ex 3815 90 00 Catalyst , in the form of rodlets having a length of not less than 3 mm and no more than 6 mm and a diameter of not more than 3 ,8 mm, consisting of not less than 1 8 % and not more than 21 % by weight of dichromium trioxide and not less than 78 % and not more than 81 % by weight of aluminium oxide , for use in the manufacture of benzene , toluene , propene or 2-methylpropene (a) 0 ex 3815 90 00 Catalyst, in powder form, consisting of a mixture of titanium trichloride and aluminium chloride , containing not less than 20 % and notmore than 30 % by weight of titanium and not less than 55 % and not more than 72 % by weight of chlorine 0 ex 3815 90 00 Catalyst , in the form of a suspension in oil , consisting of titanium trichloride and aluminium trichloride, containing by weight (on an oil-free basis ) 15% or more but not more than 30% of titanium and 40 % or more but not more than 72 % of chlorine 0 ex 3823 90 98 Mixture of lithium diisopropylamide (lithium salt of diisopropylamine) and magnesium bis ­ (diisopropylamide ) (magnesium salt of diisopropylamine), dissolved in organic solvents 0 ex 3901 10 90 Polyethylene containing by weight 0,25 % or more of carbonyl groups in the chain, in pellet form 6 ex 3901 20 00 Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 , having a density of not less than 0,958 g/cm3 at 23 °C and containing by weight not more than:  50 ppm of aluminium ,  2 ppm of calcium,  2 ppm of chromium,  2 ppm of iron,  2 ppm of nickel ,  2 ppm of titanium,  8 ppm of vanadium, for the manufacture of chlorosulphonated polyethylene (a) 0 ex 3901 20 00 Polyethylene, in one of the forms mentioned in note 6 ( b ) to Chapter 39 , having a specific gravity of not less than 0,945 and not more than 0,985 g/ cm3 , for the manufacture of typewriter ribbon or similar ribbon (a ) 0 ex 3901 90 00 Ionomer resin consisting of a salt of a copolymer ethylene and methacrylic acid 4 ex 3901 90 00 Idnomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate and methacrylic acid 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 332 / 68 Official Journal of the European Communities 16 . 11. 89 Rate of autonomous duty (% ) CN code Description 0 0 0 0 3,2 ex 3906 10 00 ex 3906 90 00 ex 3907 91 90 ex 3909 40 00 ex 3912 90 10 ex 3912 90 10 ex 3919 90 50 Polymethyl methacrylate in the form of expansible beads, containing 2-methylpentane as blowing agent Copolymer , entirely of methyl methacrylate with styrene and maleic anhydride , containing by weight 36 % ormore but notmore than 45 % ofmethyl methacrylate , 20 % ormore but not more than 28 % of maleic anhydride and not more than 36 % of styrene , in one of the forms mentioned in note 6 (b ) to Chapter 39 Diallyl phthalate prepolymer Polycondensation products ofphenol and formaldehyde , in the form ofhollow spheres with a diameter of less than 150 micrometres Cellaburate (INN), non-plasticized , in the form ofa powder , with a butyryi content of25 % ormore by weight (method ASTM:D 817-72) and a viscosity of not more than 57 P (method ASTM:D 817-72), for use as a binding agent in the manufacture of paints or lacquers ( a ) Cellulose acetate propionate, non-plasticized , in the form of a powder, with a propionyl content of 25 % or more by weight (method ASTM:D 817-72 ) and a viscosity of not more than 57 P (method ASTM:D 817-72), for use as a binding agent in the manufacture of paints or lacquers (a ) Polyvinyl chloride sheeting, of a thickness of less than 1 mm , coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 100 Jim Reflecting polyvinyl chloride sheeting, wholly embossed on one side in a regular pyramidal pattern , not containing microspheres Sheeting of homogeneous polyvinyl chloride, stabilized against ultraviolet rays , without microscopic holes , of a thickness of 60 |im or more but not exceeding 80 urn , containing 30 or more , but not more than 40 , parts of plasticizer to 100 parts of polyvinyl chloride Film of polyethylene terephthalate, of a thickness of less than 10 |im , for the manufacture of video cassettes with a playing time of 300 minutes at a tape speed of 24 mm per second ( a) Reflecting polyester sheeting embossed in a regular pyramidal pattern , not containing microspheres ex 3920 42 11 ex 3920 42 91 ex 3920 42 91 3,2 0 0 0 0 0 ex 3920 62 00 ex 3920 62 00 ex 3920 63 00 ex 3920 69 00 ex 3920 92 00 ex 5002 00 00 ex 5004 00 10 ex 5004 00 90 ex 5005 00 10 ex 5005 00 90 ex 5911 10 00 Poly(eps »/o «-caprolactam) film with a softening point of 200 °C or more and a copper content of 130 mg/kg or more but not exceeding 170 mg/ kg, for use during the bonding together , under heat and vacuum, of components of composite articles (a ) Raw silk (not thrown) Yarn spun entirely from silk , not put up for retail sale . Yarn spun entirely from silk waste (noil ), not put up for retail sale Needle-punched synthetic fibre felts on a woven synthetic fibre base not containing polyester , coated or covered on one side polytetrafluoroethylene film, for the manufacture of filtration products ( a ) Needle-punched polyester felts on a woven polyester base coated or covered on one side with polytetrafluoroethylene film , of a weight per square metre not exceeding 500 g, for the manufacture of fibration products (a ) Sacks and bags , of a kind used for the packing of goods, used, of flax or or sisal Alloy of niobium (columbium) and titanium , in the form of bars and rods 0 0 2,5 0 0 0 0 0 ex 5911 10 00 ex 6305 90 00 ex 8112 99 30 (a) Control of the use for this special purpose shall be carried opt pursuant to the relevant Community provisions.